[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                              FILED
                                No. 10-12920         U.S. COURT OF APPEALS
                           Non-Argument Calendar       ELEVENTH CIRCUIT
                         ________________________        AUGUST 29, 2011
                                                            JOHN LEY
                     D.C. Docket No. 1:10-cr-20136-FAM-1     CLERK

UNITED STATES OF AMERICA,

                                                         lllllllllPlaintiff-Appellee,

      versus

LUZ MARINA CASTRILLON-LOPEZ,
a.k.a. Luz Marina Castrillon de Marin,
a.k.a. Luz Marina de Fatima Castrillon-Lopez de Marin,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (August 29, 2011)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Maria Elena Perez, appointed counsel for Luz Marina Castrillon-Lopez in

this direct criminal appeal, has moved to withdraw from further representation of
the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Castrillon-Lopez’s

conviction and sentence are AFFIRMED.




                                          2